Citation Nr: 0125155	
Decision Date: 10/24/01    Archive Date: 10/29/01

DOCKET NO.  95-26 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a prostate 
disability.  

2.  Entitlement to an initial compensable rating for 
residuals of a fracture of the distal tuft of the left fifth 
finger and middle phalanx of the left third finger.  

3.  Entitlement to an initial compensable rating for urethral 
stricture with hematuria and proteinuria.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel

INTRODUCTION

The veteran had active military service from April 1973 to 
September 1993.  

This appeal is before the Board of Veterans' Appeals (Board) 
from rating decisions from the Waco, Texas, Department of 
Veterans Affairs (VA) Regional Office (RO).  The July 1994 
and September 2000 rating decisions denied entitlement to 
service connection for a prostate disability.  The July 1994 
rating decision granted service connection and initial 
noncompensable ratings from October 1993 for residuals of a 
fracture of the distal tuft of the left fifth finger and the 
middle phalanx of the left third finger and for a urethral 
stricture with hematuria and proteinuria, and the September 
2000 rating decision continued the two noncompensable 
ratings.  

The issues of entitlement to increased ratings for bony 
enlargements of both feet with bilateral plantar spurs, 
residuals of a left talar fracture with calcification of the 
insertion of the Achilles tendon and small talar beak, and 
residuals of an avulsion fracture of the right tarsal 
navicular with calcification of the insertion of the Achilles 
tendon are no longer before the Board because the veteran 
withdrew his appeal of these issues in October 2000.  


FINDINGS OF FACT

1.  The medical evidence does not show a current prostate 
disability.  

2.  The veteran has full range of motion of the third and 
fifth fingers of his left (minor) hand with no swelling, 
deformity, or appreciable loss of function.  

3.  The medical evidence regarding the third and fifth 
fingers of the veteran's left hand does not show any 
crepitation, less or more movement than normal, weakened 
movement, excess fatigability, incoordination, impaired 
ability to execute skilled movement smoothly, atrophy of 
disuse, instability of station, disturbance of locomotion, or 
interference with sitting, standing, and weight-bearing.  

4.  The schedular criteria for urethral stricture in effect 
since February 17, 1994 are more favorable to the veteran 
than the schedular criteria in effect prior to February 17, 
1994.  

5.  The veteran has reported having increased urinary 
frequency since service; however, the medical evidence does 
not show urinary frequency with daytime voiding at intervals 
of less than two hours, and the veteran does not have 
nocturia.  

6.  The May 1994, August 1995, April 1997, and May 2001 VA 
examiners characterized the veteran's urethral stricture as 
painless, mild, or not significant.  

7.  The veteran is not required to wear absorbent materials, 
and the medical evidence shows no urinary diversion or 
incontinence.  

8.  The veteran urinates without difficulty, and his stream 
is full.  

9.  The veteran has declined to have any dilations since 
service, and the medical evidence shows no urinary retention, 
catheterization, or recurrent urinary tract infections.  

10.  The veteran takes no medications for treatment of his 
urethral stricture.  


CONCLUSIONS OF LAW

1.  A prostate disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.306 (2001).  

2.  The criteria for an initial compensable rating for 
residuals of a fracture of the distal tuft of the left fifth 
finger and middle phalanx of the left third finger are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.20, 4.71a, Diagnostic 
Codes 5219, 5223, 5226, and 5227 (2001).  

3.  The criteria for an initial compensable rating for 
urethral stricture with hematuria and proteinuria prior to 
February 12, 1994 are not met. 38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.20 (2001); 38 C.F.R. § 4.115a, Diagnostic Code 7518 (1993) 
(effective prior to February 12, 1994).  

4.  The criteria for a 10 percent rating for urethral 
stricture with hematuria and proteinuria since February 12, 
1994 are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.20, 4.115a, 
4.115b, Diagnostic Code 7518 (2001) (effective since February 
12, 1994); 38 C.F.R. § 4.115a, Diagnostic Code 7518 (1993) 
(effective prior to February 12, 1994).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The claims may be decided on the merits because the VA 
fulfilled its duty to assist the veteran in the development 
of the claims.  The Secretary shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary.  38 U.S.C.A. § 5103A (West 
1991 & Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.159, 
3.326(a)).  The RO obtained the veteran's service medical 
records and medical records from the identified health care 
providers.  The veteran received VA examinations, filed lay 
statements with the RO, and declined the opportunity for a 
hearing.  The RO's April 2001 letter to the veteran, the July 
1994 and September 2000 rating decisions, and the February 
1995, September 2000, and June 2001 statements of the case 
informed the veteran of the evidence needed to substantiate 
his claims.  The duty to assist is not a one-way street.  If 
the veteran wishes help, he cannot passively wait for it.  
See Wood v. Derwinski, 1 Vet. App. 190 (1991).  Since the 
veteran was informed of the evidence needed to substantiate 
his claims and provided ample opportunity to submit such 
evidence, and the VA has also attempted to obtain such 
evidence, the VA has fulfilled its duty to assist the 
veteran.  

Entitlement to service connection for a prostate disability

Factual Background

At the January 1973 enlistment examination, the veteran's 
genitourinary system was deemed normal, and the veteran 
reported a history of no medical problems except imperfect 
vision.  In August 1976, the diagnosis was prostatitis, and 
the veteran was instructed to avoid heavy lifting or exertion 
for 2 weeks.  In September 1976, the veteran reported a 
recurrent clear urethral discharge, but his prostate was 
within normal limits.  The diagnosis was possible prostatitis 
and urethritis.  In April 1977, the diagnosis was congestion 
prostatitis and epididymitis.  At periodic military 
examinations that followed in June 1978 and June 1988, the 
veteran's genitourinary system was deemed normal.  Although 
the left lobe of the prostate appeared possibly enlarged in 
June 1988, the prostate was confirmed as grossly normal at 
another examination in July 1988.  At the June 1993 
retirement examination, the urinalysis demonstrated 30 grams 
of high protein, and the veteran reported a history of 
frequent or painful urination and of kidney stone or blood in 
urine.  The June 1993 examiner found that the veteran's 
genitourinary system normal.  

The veteran filed an application for service connection in 
October 1993 and perfected a timely appeal of the July 1994 
and September 2000 rating decisions that denied entitlement 
to service connection for a prostate disability.  


Analysis

For the veteran to establish service connection, the evidence 
must demonstrate that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001).  To establish service 
connection for a prostate disability, the veteran must 
present medical evidence of a current prostate disability, of 
incurrence or aggravation of a prostate disability in 
service, and of a nexus between the in-service prostate 
disability and the current disability.  See Epps v. Brown, 
126 F.3d. 1464, 1468 (Fed. Cir. 1997).  

Service connection may not be granted because the medical 
evidence does not show a current prostate disability.  The 
August 1995 VA examiner found no documentary record to 
establish the prostate disability claimed by the veteran, and 
the May 2001 VA examiner found no current prostate 
abnormality or disease.  Unfortunately, as a lay person, the 
veteran is not competent to diagnosis a disability.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  
Absent proof of a present disability there can be no valid 
claim.  See Gilpin v. West, 155 F.3d 1353, 1356 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Entitlement to service connection for a prostate disability 
is denied because a preponderance of the evidence is against 
the claim.  38 U.S.C.A. § 5107.  (West 1991 & Supp. 2001).  


Entitlement to an initial compensable rating for residuals of 
a fracture of the distal tuft of the left fifth finger and 
middle phalanx of the left third finger

Factual Background

As reported to the May 2001 VA examiner, the veteran injured 
the third and fifth fingers of his left (minor) hand while 
playing football many years ago.  At the June 1993 retirement 
examination, although the veteran reported a history of 
swollen or painful joints, broken bones, and arthritis, the 
veteran's upper extremities and musculoskeletal system were 
deemed normal.  

The veteran filed an application for service connection in 
October 1993.  He perfected an appeal of the July 1994 rating 
decision, which granted service connection and an initial 
noncompensable rating for residuals of a fracture of the 
distal tuft of the left fifth finger and the middle phalanx 
of the left third finger from October 1993, and of the 
September 2000 rating decision, which continued the 
noncompensable rating.  

On the VA examination in August 1995, the veteran's left hand 
demonstrated no deformity, no swelling, no tenderness, no 
discoloration, and no effusion.  Range of motion of the 
wrist, carpometacarpal, metacarpophalangeal and 
interphalangeal joints were all normal, and neurovascular 
status was normal.  X-ray of the left hand was unremarkable.  
The diagnosis was a history of fractures of the fingers 
without any subjective or objective abnormalities on today's 
examination.  At the April 1997 VA examination, there was no 
x-ray evidence of a fracture of the middle phalanx of the 
left third finger.  The veteran made no complaints about the 
left fifth finger, which had full range of motion and allowed 
him to make a good fist.  Although the veteran later reported 
increased soreness of the fingers of the left hand with heavy 
use and cold weather, the fingers of the left hand had full 
flexion and extension with no deformity and no appreciable 
loss of function in May 2001.  


Analysis

For the veteran to prevail in an increased rating claim, the 
evidence must show that his service-connected disability has 
caused greater impairment of his earning capacity in civil 
occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (2001).  The rating for a physical disability must be 
considered from the point of view of the veteran working or 
seeking work and the ability of the veteran's body as a 
whole, or of a system or organ of the body, to function under 
the ordinary conditions of daily life, including employment 
and self-support.  See 38 C.F.R. §§ 4.2, 4.10 (2001).  The VA 
has a duty to acknowledge and consider all regulations which 
are potentially applicable based upon the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusion .  Schafrath v. Derwinski, 1 Vet. 
App. 589, 595 (1991).  Regulations require the evaluation of 
the complete medical history of the veteran's condition.  38 
C.F.R. §§ 4.1, 4.2 (2001).  

Residuals of a fracture of the distal tuft of the left fifth 
finger and middle phalanx of the left third finger are 
currently evaluated under the analogous criteria of 
Diagnostic Code 5223 for favorable ankylosis of two digits of 
one hand.  When a disability not specifically provided for in 
the rating schedule is encountered, such as the veteran's 
finger disabilities, it will be rated under a closely related 
disease or injury in which not only the functions affected, 
but the anatomical localization and symptomatology are 
closely analogous.  See 38 C.F.R. § 4.20 (2001).  

Ankylosis is defined as unfavorable or favorable.  
Unfavorable ankylosis means that there is limited motion 
preventing flexion of finger tips to within two inches 
(5.1 centimeters) of the median transverse fold of the palm.  
Extremely unfavorable ankylosis of the fingers, all joints in 
extension or in extreme flexion, or with rotation and 
angulation of bones, will be rated as amputation.  Favorable 
ankylosis means that there is limited motion permitting 
flexion of the tips to within 2 inches (5.1 centimeters) of 
the transverse fold of the palm.  Limitation of motion of 
less than 1 inch (2.5 centimeters) in either direction is not 
considered disabling.  Combinations of finger amputations at 
various levels, or of finger amputations with ankylosis or 
limitation of motion of the fingers will be rated on the 
basis of the grade of disability, i.e., amputation, 
unfavorable ankylosis, or favorable ankylosis, most 
representative of the levels or combinations.  With an even 
number of fingers involved, and adjacent grades of 
disability, select the higher of the two grades.  38 C.F.R. 
§ 4.71a, Multiple Fingers: Unfavorable and Favorable 
Ankylosis (2001).  

Given the diagnoses and findings of record, the Board will 
consider whether a compensable rating is warranted since 
October 1993 under the criteria of Diagnostic Codes 5226 and 
5227 for ankylosis of single fingers of the minor hand and of 
Diagnostic Codes 5219 and 5223 for ankylosis of two fingers 
of the minor hand.  

Unfortunately, a compensable rating is not available for 
ankylosis of the fifth finger of the minor hand because the 
veteran is already in receipt of the maximum noncompensable 
rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5227 (2001).  

A compensable rating is not warranted for the veteran's hand 
disability under the criteria for ankylosis of the middle 
finger of the minor hand or for ankylosis of the middle and 
little fingers of the minor hand.  A 10 percent evaluation is 
warranted only if there is unfavorable or favorable ankylosis 
of the middle finger of the minor hand or unfavorable or 
favorable ankylosis of the middle and little fingers of the 
minor hand.  See § 4.71a, Diagnostic Codes 5219, 5223, and 
5226 (2001).  

A compensable rating is not warranted in this case because 
the veteran has had full range of motion of the third and 
fifth fingers of his left hand since service.  He had full 
range of motion of the fingers on his left hand from January 
1984 to August 1995, and he was able to form a good fist with 
the left hand in April 1997.  As recently as May 2001, the 
fingers of the left hand had full flexion and extension with 
no swelling, deformity, or appreciable loss of function.  
Although the veteran recently reported soreness in his left 
fingers after heavy use or during cold weather, the medical 
evidence does not show any crepitation, less or more movement 
than normal, weakened movement, excess fatigability, 
incoordination, impaired ability to execute skilled movement 
smoothly, atrophy of disuse, instability of station, 
disturbance of locomotion, or interference with sitting, 
standing, and weight-bearing.  A compensable rating is 
therefore not warranted for ankylosis.  See 38 C.F.R. §§ 
4.40, 4.45, 4.59 (2001); DeLuca v. Brown, 8 Vet. App. 202 
(1995). The veteran's full range of motion also makes a 
rating for amputation unavailable.  

Extraschedular considerations do not apply because 
exceptional circumstances have not been claimed or 
demonstrated.  Smallwood v. Brown, 10 Vet. App. 93, 97-98 
(1997); 38 C.F.R. § 3.321(b)(2001).  The evidence does not 
show that residuals of a fracture of the distal tuft of the 
left fifth finger and middle phalanx of the left third finger 
markedly interfere with employment or cause frequent 
hospitalizations.  The May 2001 VA examiner stated that the 
veteran has no appreciable loss of function.  Therefore, 
referral for extraschedular consideration is not currently 
warranted.  

Entitlement to an initial compensable rating for urethral 
stricture
with hematuria and proteinuria

Factual Background

At the January 1973 enlistment examination, the veteran's 
genitourinary system was deemed normal.  In September 1976, 
the veteran went to the clinic at least four times for 
treatment of a recurrent urethral discharge.  His external 
genitalia were within normal limits, and the diagnosis was 
nonspecific urethritis.  The veteran's genitourinary system 
was deemed normal at following examinations in June 1978, 
April 1987, and June 1988.  In July 1988, there were no 
obstructive symptoms and no need for therapy, and the 
diagnosis was painless gross hematuria with post urination 
passive urethral bleeding.  In June 1989, the veteran had no 
urethral discharge and no problems with urination.  There was 
trace proteinuria but no blood found.  At the June 1993 
retirement examination, the veteran's genitourinary system 
was again deemed normal although he reported a history of 
frequent or painful urination and of kidney stone or blood in 
the urine.  

The veteran filed an application for service connection in 
October 1993.  He perfected an appeal of the July 1994 rating 
decision, which granted service connection and initial 
noncompensable rating for a urethral stricture with hematuria 
and proteinuria from October 1993, and of the September 2000 
rating decision, which continued the noncompensable rating.  

The May 1994 VA diagnosis was painless, intermittent 
hematuria and a history of proteinuria.  In August 1995, the 
veteran reported some recent hematuria, and his genitalia 
were normal.  The diagnosis was a history of mild urethral 
stricture.  At the April 1997 VA examination, the veteran 
reported occasional burning on urination and some frequency.  
The veteran had not noted any passing of blood or pus 
recently, and he had no difficulty emptying his bladder.  He 
did not have nocturia at night.  The examiner characterized 
the veteran's urethral stricture as mild.  The May 2001 VA 
examiner noted that the slight stricture had never been 
confirmed since service.  The VA examiner opined that there 
was no significant urethral stricture because, although the 
veteran reported periodic blood in his urine, it did not hurt 
to urinate.  The veteran reported some frequency of urination 
but he had a good urine stream that did not dribble at the 
end.  The VA examiner opined that the veteran had hematuria 
of unknown etiology, which caused no disability.  


Analysis

The veteran's urethral stricture with hematuria and 
proteinuria is currently evaluated under the analogous 
criteria of Diagnostic Code 7518.  See 38 C.F.R. § 4.20 
(2001).  Given the diagnoses and findings of record, the 
Board will consider whether a compensable rating is warranted 
since October 1993 for urethral stricture.  

While this appeal was pending, the rating criteria for 
urethral stricture were revised effective February 12, 1994.  
Where a law or regulation changes after a claim is filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version more favorable to the 
appellant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  For 
the period preceding the effective date of the regulatory 
change, the Board should apply the old regulation.  For the 
period since the effective date, the Board should apply the 
more favorable of the old and new regulations.  VAOPGCPREC 3-
2000 (2000).  Thus, for the period prior to February 12, 
1994, the Board will apply the old criteria for Diagnostic 
Code 7518 in effect prior to February 12, 1994.  For the 
period from February 12, 1994, the Board will apply the more 
favorable of the old criteria in effect prior to February 12, 
1994 and the new criteria effective since February 12, 1994.  
At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as staged ratings.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  

A compensable rating is not warranted under the old criteria.  
Prior to February 12, 1994, a slight to moderate, healed 
stricture of the urethra, requiring only occasional dilations 
(1 or 2 times a year), warranted a noncompensable evaluation.  
Stricture of the urethra requiring dilations every 2 or 3 
months warranted a 10 percent evaluation.  Stricture of the 
urethra requiring frequent dilations with cystitis warranted 
a 30 percent evaluation.  38 C.F.R. § 4.115a, Diagnostic Code 
7518 (1993).  The veteran's disability causes no more than 
slight to moderate disability because all of the May 1994, 
August 1995, April 1997, and May 2001 VA examiners 
characterized the veteran's disability as painless, mild, or 
not significant.  Nor has the veteran received any dilations 
since service.  Therefore, the veteran's urethral stricture 
causes no more than slight to moderate disability.  A 
compensable rating is not warranted under the old criteria.  

An increased rating of 10 percent is, however, warranted 
since February 12, 1994 under the new criteria for frequency 
of urination.  Since February 12, 1994, a stricture of the 
urethra has been rated as a voiding dysfunction, which 
particular conditions are rated as urine leakage, frequency, 
or obstructed voiding.  38 C.F.R. §§ 4.115a, 4.115b, 
Diagnostic Code 7518 (2001).  Urinary frequency with daytime 
voiding interval less than one hour, or; awakening to void 
five or more times per night warrants a 40 percent 
evaluation.  Urinary frequency with daytime voiding interval 
between one and two hours, or; awakening to void three to 
four times per night warrants a 20 percent evaluation.  
Urinary frequency with daytime voiding interval between two 
and three hours, or; awakening to void two times per night 
warrants a 10 percent evaluation.  38 C.F.R. § 4.115a (2001).  

In this case, the veteran reported having urinary frequency 
since service.  Although examiners characterized the urethral 
stricture as causing no or mild disability, the veteran 
consistently complained of frequent urination at his June 
1993 retirement examination and at VA examinations in April 
1997 and May 2001.  Resolving all reasonable doubt in the 
veteran's favor, an increased rating of 10 percent will be 
assigned for urinary frequency since February 12, 1994.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C. § 5107 (West 1991 & Supp. 2001); 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.102).  

A rating higher than 10 percent is not warranted for urinary 
frequency because the medical evidence does not show 
frequency with daytime voiding at intervals of less than two 
hours.  Nor does the veteran awaken at night with the need to 
void; the April 1997 VA examiner stated that the veteran did 
not have nocturia.  A rating no higher than 10 percent is 
warranted for the veteran's urinary frequency.  

Likewise, a rating higher than 10 percent is not warranted 
for continual urine leakage, post-surgical urinary diversion, 
urinary incontinence, or stress incontinence.  Continual 
urine leakage, post-surgical urinary diversion, urinary 
incontinence, or stress incontinence requiring the use of an 
appliance or the wearing of absorbent materials that must be 
changed more than four times per day warrants a 60 percent 
evaluation.  Continual urine leakage, post-surgical urinary 
diversion, urinary incontinence, or stress incontinence 
requiring the wearing of absorbent materials that must be 
changed two to four times per day warrants a 40 percent 
evaluation.  Continual urine leakage, post-surgical urinary 
diversion, urinary incontinence, or stress incontinence 
requiring the wearing of absorbent materials which must be 
changed less than two times per day warrants a 20 percent 
evaluation.  38 C.F.R. § 4.115a (2001).  Fortunately, the 
veteran's urine stream does not dribble, and he is not 
required to wear absorbent materials.  The medical evidence 
shows no urinary diversion or incontinence.  A rating higher 
than 10 percent is not warranted for urine leakage.  

Similarly, a compensable rating is not warranted for 
obstructed voiding.  Obstructed voiding with urinary 
retention requiring intermittent or continuous 
catheterization warrants a 30 percent evaluation.  Obstructed 
voiding with marked obstructive symptomatology (hesitancy, 
slow or weak stream, decreased force of stream) with any one 
or combination of the following: post void residuals greater 
than 150 cubic centimeters, uroflowmetry with markedly 
diminished peak flow rate (less than 10 cubic 
centimeters/second), recurrent urinary tract infections 
secondary to obstruction, and stricture disease requiring 
periodic dilatation every two to three months, warrants a 10 
percent evaluation.  Obstructive symptomatology with or 
without stricture disease requiring dilatation one to two 
times per year warrants a noncompensable evaluation.  
38 C.F.R. § 4.115a (2001).  The veteran has no obstructive 
symptomatology because he urinates without difficulty, and 
his stream is full.  The May 2001 VA examiner noted that the 
veteran had declined to have any dilations since service, and 
the medical evidence shows no urinary retention, 
catheterization, or recurrent urinary tract infections.  A 
rating higher than 10 percent is not warranted for obstructed 
voiding.  

The record further shows that a rating higher than 10 percent 
is not warranted for urinary tract infection due to urethral 
stricture.  Urinary tract infection with poor renal function 
is rated as a renal dysfunction.  Urinary tract infection 
with recurrent symptomatic infection requiring 
drainage/frequent hospitalization (greater than two times a 
year), and/or requiring continuous intensive management 
warrants a 30 percent evaluation.  Urinary tract infection 
with long-term drug therapy, 1-2 hospitalizations per year 
and/or requiring intermittent intensive management warrants a 
10 percent evaluation.  38 C.F.R. § 4.115a (2001).  The 
medical evidence does not show urinary tract infections, and 
the May 1994 and August 1995 VA examiners noted that the 
veteran took no medications for treatment of his urethral 
stricture.  

A rating no higher than 10 percent is warranted for the 
veteran's urethral stricture since February 12, 1994; a 
noncompensable rating continues to be warranted prior to 
February 12, 1994.  When there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2001).  In this case, the symptomatology associated with 
the veteran's urethral stricture does not more nearly 
approximate the criteria for the higher evaluations, and the 
evidence is not so evenly balanced that there is doubt as to 
any material issue.  38 U.S.C.A. § 5107 (West 1991 & Supp. 
2001); 66 Fed. Reg. at 45, 620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.102).  

Extraschedular considerations do not apply because 
exceptional circumstances have not been claimed or 
demonstrated.  Smallwood v. Brown, 10 Vet. App. 93, 97-98 
(1997); 38 C.F.R. § 3.321(b)(2001).  The evidence does not 
show that the veteran's urethral stricture with hematuria and 
proteinuria markedly interferes with employment or causes 
frequent hospitalizations.  The May 1994, August 1995, April 
1997, and May 2001 VA examiners characterized the veteran's 
disability as painless, mild, or not significant, and the 
record shows no hospitalizations for treatment of a urethral 
stricture with hematuria and proteinuria since service.  
Therefore, referral for extraschedular consideration is not 
currently warranted.  


ORDER

Entitlement to service connection for a prostate disability 
is denied.  

Entitlement to an initial compensable rating for residuals of 
a fracture of the distal tuft of the left fifth finger and 
middle phalanx of the left third finger is denied.  

Entitlement to an initial compensable rating for urethral 
stricture with hematuria and proteinuria prior to February 
12, 1994 is denied.  

Entitlement to a 10 percent evaluation for urethral stricture 
with hematuria and proteinuria is granted since February 12, 
1994, subject to the controlling laws and regulations 
governing the payment of monetary awards.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

